Houghton, J. (concurring) :
I do not think the Canal Board had the power in the absence of any mutual mistake or fraud on the part of the relator to annul the adjustment and settlement which it made with the relator on the alteration and termination of his contract; nor do I think the Comptroller has the right arbitrarily to refuse to pay a claim audited and allowed by the proper State officials. The Canal Board, however, whether having the right to do so or not, assumed tó annul its adjustment of the relator’s contract, thereby recalling its audit and in effect .directing the Comptroller not to pay. In view of this fact, whether such recall was effectual or not, I do not think this court should issue its mandamus compelling the Comptroller to pay the original audit. Under the peculiar situation presented the more orderly way is for the relator to seek redress through the Board of Claims. It is upon this ground alone that I concur in a reversal of the order.
Order reversed, without costs, and motion for á mandamus denied, without costs.